Plaintiff in error, Homer Gordon, was tried and convicted in the district court of Okfuskee county, upon an information which charged the theft of *Page 118 
one roan cow, the property of H.M. Winn, and in accordance with the verdict of the jury he was sentenced to be imprisoned in the penitentiary for the term of two years. From the judgment he appealed by filing in this court on November 5, 1915, a petition in error with case-made.
No brief had been filed and no appearance made on behalf of the plaintiff in error, when the case was called for final submission. For this reason, we do not consider it the duty of this court to make a careful examination of the case-made to determine whether or not the trial court erred in its rulings on the admission or rejection of testimony.
No objection was made to the sufficiency of the information, and the court submitted the case to the jury upon a charge to which no objection was made or exception taken. The proof on the part of the state tended to show that the defendant took the cow in question from the possession of the owner and drove her to Henryetta, and there sold her to a butcher.
The testimony of the defendant and of his witnesses tended to show that the cow sold by him to the butcher at Henryetta was one owned by his wife.
The guilt or innocence of the defendant was therefore peculiarly within the province of the jury to determine, and when the jury renders a verdict of guilty, which is approved by the trial court, and there is evidence in the record to sustain the verdict, it will not be disturbed in the absence of prejudicial error. Upon the whole case, we are of opinion that the defendant had a fair trial and was properly convicted.
The judgment of conviction is therefore affirmed.
ARMSTRONG and BRETT, JJ., concur. *Page 119